One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(RO) Thank you, Mr President, ladies and gentlemen. On behalf of all the women in Romania, I would like to thank you today for the exceptional honour we have already enjoyed on two occasions in winning the prize from the International Association for the Promotion of Women of Europe. I would like to give a special note of thanks to Mrs Kratsa-Tsagaropolou, Vice-President of the European Parliament.
The first prizewinner from Romania was Maia Morgenstern, one of our great actresses, who won the award in 2004. The second Romanian woman is this year's winner, Monica Macovei, Romania's former independent justice minister. Monica Macovei fully deserves this recognition for the extraordinary efforts she has made to ensure that Romania is on a European journey of no-return, without facing obstacles such as safeguard clauses.
The second matter relates to the Republic of Moldova. An independent TV station has had its licence extension refused. This is PRO TV. This action is one in a series of many other actions aimed at restricting the freedom of expression in this country.
For this reason, I am calling on both the European Commission and Parliament to stand firm this time and for us to ask the authorities in Chişinău specifically and urgently to put an end to these abuses. Thank you.
(HU) For the moment, we cannot say anything specific about the future of the climate package, since the decision will be made in a few days or a few weeks. But I would like to emphasise one thing: long-distance heating has been given an exemption from the so called climate tax. I consider this very important. The initiative for this to be done came from Hungarian MEPs, myself among them. We feel that residents in apartments with long-distance heating are mainly low-income people who would not be able to afford the extra charges. Besides, we should be aware that long-distance heating is environmentally friendly, and since individual heating is in any case exempt from all climate taxes, I think the funds created should go towards updating the long-distance heating systems. If we modernise long-distance heating in Central and East European countries with EU financing, then similar exemptions will of course no longer be warranted after 2020.
(NL) Mr President, a number of weeks ago, legal proceedings instituted by the junta in Burma in a bid to put scores, at least one hundred, of members of the opposition, including the comedian Zarganar and the monk Ashin Gambira, behind bars following shady trials, were being wound up. Draconian penalties were being meted out, while there is no sign of the human rights situation in Burma improving. In 2010, elections will be held in that country, and the opposition, quite justifiably, has quite a few misgivings about these elections, not least following the referendum on the Constitution in May 2008.
Unfortunately, though, sanctions and isolation of the regime have in recent years not really done anything to help bring about change. I think it is now time for a change of tack. The regime has no clue as to what other countries mean or expect, and new generations of leaders and military do not gain any new insights as they are not in contact with other countries.
I take the view that this Parliament should consider paying Burma a visit, formally or informally, to establish contact with the opposition there, and should probably bring fresh and more pressure to bear on the junta, something which will not happen, unfortunately, simply on the strength of sanctions.
(HU) This very day in December 1989 saw the beginning in Temesvár (Timişoara) of the movement which within one week led to the phenomenally quick downfall of the infamous nationalist, communist and atheist Ceauşescu dictatorship. On the morning of 15 December, Hungarian members of the Reformed Church stood up with astounding courage in defence of their church and their pastor, chasing away the henchmen of the Securitate and the militia, and proceeded to form a human chain around the church. Within hours, hundreds of Romanians, Hungarians, Germans, Serbs, Catholics, Baptists, Lutherans, Orthodox Christians and Jews joined the resistance. By evening, the peaceful movement had turned into a demonstration against communism and the regime. In 1989, the Transylvanian city of Temesvár (Timişoara) became Romania's first free city. By God's grace, faith in action attained freedom. Blessed be the memory of the heroes, martyrs and victims! We must carry on with regime change! The road from Romania to Europe runs through Temesvár (Timişoara).
(IT) Mr President, ladies and gentlemen, I have learnt that in Italy alone, every day, 4 million kilograms of food that is still safe to eat is destroyed, with a value of at least EUR 4 million - roughly half what Italy spends on international aid - and that the situation in many other countries of the Union is very similar.
We are concerned here with food that is within its expiry date, but is destroyed or removed from the market due to marketing regulations, overly strict European legislation and company image issues. This matter has already been raised by the Italian government minister Luca Zaia at the last Council of Agricultural Ministers: better defining Community legislation and adequately supporting projects such as the food bank or the last minute market could not only help that proportion of the population suffering from the economic crisis, a percentage that now stands at double figures, but would also eliminate what is in any case an abominable waste.
I therefore call on the competent parliamentary committees to begin to examine this issue without delay, so that we might seek a solution to it.
- (CS) Mr President, Commissioner, ladies and gentlemen, I would like to talk about the visit of a delegation from the European Parliament to Prague Castle on 5 December. I would prefer to ascribe the lack of mutual understanding that occurred there to the nervousness and impatience that clearly prevailed on both sides of the negotiating table and not to ill will, which is a sentiment that can no longer be justified in the Europe of today. I would like, however, to mention one concern. The Czech public was informed about the talks in the Castle through the media and from various players on the political scene, who added commentaries for their own purpose. Some attacked the President of the Republic because it suited them to do this and others called for a change in the European Union out of a desire to boost their public ratings in any way possible. I would therefore like to make an appeal for good manners and for greater sensitivity towards each other. There are still many unhealed wounds in Central and Eastern Europe that can be exploited for the wrong reasons. This affair may bring unpleasant consequences in six months time in the elections to the European Parliament.
To prevent the situation from escalating I wish to refrain from commenting, other than to say that the Conference of Presidents has taken the matter in hand.
Mr President, as the world faces an economic downturn of unknown proportions, the value of the pound sterling is falling against the dollar and the euro. But the ability of the pound to adjust itself against other currencies is a benefit not enjoyed by members of the European single currency.
Civil unrest and rioting has broken out in Greece. The Greek writer, Mimis Androulakis, has said: 'There is a deep dissatisfaction among young people today against the structure of Europe. We cannot reduce the price of the euro to give us an advantage in exports'.
Membership of the EU and the euro has led to increased living costs in Greece, and the younger generation fear that their future is one of poverty. The European Union is an ideological project being forced upon European peoples who would rather live in democratic nation states. The price of political ideology is always human misery.
- (SK) In almost all European countries there are tough legal measures against holocaust denial and the promotion of fascism.
In order to properly combat displays of neo-Nazism and other forms of extremism in Hungary there is a need to amend not only laws but also the constitution. However, Hungary has lacked the political will for such a step for a relatively long time now. The FIDES party, a member of the grouping of European people's parties, has refused to toughen up laws intended to combat nationalism and radicalism more effectively. FIDES is thus indirectly supporting extremism in Hungary.
Only one month has passed since Hungarian extremists in fascist uniforms marched across the border into a peaceful Slovak town to the horror of local people. On behalf of all European citizens of good will I call on Hungary's politicians to speedily adopt effective laws to combat displays of fascism and extremism in Hungary.
(ES) Mr President, exactly one year ago the people of Venezuela voted in a referendum that Hugo Chávez should not extend his term of office as president, which is fixed under the Venezuelan constitution.
Well, Hugo Chávez has ignored the sovereign people's democratic decision and has announced that he is going to change the law so as to remain in power.
Hugo Chávez has thus demonstrated once again that he is not a democratic president but an autocrat, a military dictator whose aim is to convert the whole of Venezuela into his own private ranch and thus to continue threatening, insulting and attacking his opponents and dissidents. He also intends to go on crushing freedom of expression by closing down the media, as he has done with Radio Caracas Televisión.
The European Parliament must strongly condemn and reject the tricks and subterfuges that Hugo Chávez wants to put into practice in order not to give up the presidency of the country. We urge Venezuelan society to uphold the values of democracy and freedom, which are the total opposite of what Hugo Chávez does and says.
(FR) Mr President, at the end of May, the French National Assembly voted in favour of amending the French Constitution with regard to respect for regional languages. The latter, it may be said, constitute France's national heritage.
One might have hoped that this decision was the start of a crucial turning point in the Jacobinic French concept applied to regional languages and to traditional national minorities. Unfortunately the French Academy of Sciences rejected it and put pressure on the Senate, who ultimately voted against this positive amendment to the French Constitution, which would have been important not only for France but for the European Union as a whole.
I do not believe that educating people in Alsatian, Breton or Catalan, or using these languages in the administration, would in any way undermine the territorial integrity or the national unity of the French nation; quite the contrary, in fact.
Mr President, long live the French-speaking world, long live regional languages, long live linguistic diversity!
(Applause)
(IT) Mr President, ladies and gentlemen, a few days ago, Marjory Van den Broeke, spokesman for the European Parliament Secretariat, told the press that the European Parliament has purchased eight body scanners, items which we debated in plenary for weeks, even adopting a resolution on the subject.
We have purchased these machines, and during the debate no one - neither the Secretariat, nor the President - informed us of this fact, while we were questioning whether or not this same equipment should be authorised in airports. This was, I believe, an incredible mistake on the part of the Presidency and the Secretariat. What is more, on 4 November I submitted a written request for information on this matter, and I am yet to receive a response. I had to find the answer out for myself in the EU Observer on 10 December.
How is it possible, I wonder, that we should have purchased this equipment and that during the debate, when we expressed our disapproval of the use of these machines, we were not even told that Parliament had already purchased them? This has made us a figure of fun in the eyes of the public.
I have no knowledge of this, but we shall look into the matter.
(IT) Mr President, ladies and gentlemen, as you know, last week there was a European Council meeting and once again, as has been the case for several months now, MEPs were not able to enter. They were not even able to enter the press centre. I believe that this situation is absolutely ridiculous - we have asked them to intervene on this, but have gained no result at all.
I think that this is a real problem, not merely a question of vanity for Members who want to wander around there and show their face; I believe that we are co-legislators on the issues and topics discussed in that place. It is highly important for public opinion to have access to the Council, through journalists of course, and also through the voice of Members of the European Parliament. The current situation cannot continue.
We have asked them many times to take action, we hope that you also have done so, but perhaps it could be done a little better. We do hope that we will manage to win a positive result because the current state of affairs is frankly shocking.
Mrs Frassoni, as you have addressed me personally and - at least in the interpreted version - made an insinuation, I wish to assure you that we have been making efforts and are doing our best. I am not the one who can ensure success, however; it is the Council who must take the decision. You can rest assured, however, that my colleagues and I have been giving of our best.
- (PL) Mr President, on 10 December we celebrate the 60th anniversary of the proclamation of the UN's Universal Declaration of Human Rights. Article 2 of the Declaration states that: 'everyone is entitled to all the rights and freedoms set forth in this Declaration without distinction of any kind, such as race, colour, sex, language, religion, political or other opinion...'. This document was signed by India, a country that owes so much to Mahatma Ghandi, who was a fervent advocate of the rights of the individual. Unfortunately, however, we are constantly receiving most alarming news about the persecution of Christians in India. The news includes accounts of cruel murders, assaults, rape, and the burning of homes and places of worship. The situation is particularly serious in the state of Orissa.
Mr President, we did not remain indifferent to the crimes committed by terrorists in Bombay, and we must not remain indifferent either to the so-called pogroms against Christians. We must endeavour to put an end to these expressions of hatred, which are a clear case of violation of fundamental human rights, namely the right to freedom of belief and the right to life.
(DA) Mr President, over these few days we are celebrating this year's Sakharov prize. It would therefore be appropriate to ask how things are going with previous recipients of the prize, for example the Kurdish/Turkish politician Leyla Zana, who received the prize in 1996. In 2004, she was released after ten years' imprisonment, but last Friday, 5 December, she was once again sentenced to ten years in prison. The reason for this is that she continues to work to secure fundamental rights for the Kurds in Turkey, such as the right to speak their own language. This demonstrates, unfortunately, that the human rights situation in Turkey is not progressing, but regressing. I would therefore urge all Members to express their solidarity with our former Sakharov prize winner, Leyla Zana, and I would call on the President to present a proposal for how the European Parliament can protest to the Turkish authorities.
Mr Søndergaard, I would point out that I visited Leyla Zana in prison on another occasion. We shall continue to take action in this matter.
(EL) Mr President, I feel obliged to ask for your attention and the attention of all my fellow Members and your assistance in addressing Alzheimer's disease. This is a disease that affects the elderly and is currently making the lives of 6 million of our fellow European citizens a misery. However, it does not only make their lives a misery; it makes the lives of 6 million families a misery, bringing the number to 25 million people, who are fighting to cope with this disease without feeling that they have any help from Europe, which could ease their plight by dealing with this scourge, which appears to be on the increase.
I therefore call on all of us to ask the Commission and the governments of the Member States to make it a priority in Europe's health programmes, so that we can free 25 million of our fellow citizens from this tragedy.
- (SK) At the time when Slovakia submitted its application to the European Union it was already a member of the Council of Europe and had therefore already signed and ratified the Charter of Fundamental Human Rights and Freedoms.
The standard required by the Council of Europe was both equal and binding for all states. If there was uncertainty or a failure to comply, a request for verification could be made to the so-called monitoring committee. The European Parliament deals with this issue only selectively, when some MEPs choose to raise the issue. Unfortunately, however, the situation has not been monitored simultaneously in several states. In addition, it seems to me that a certain minority in the European Union or rather in Europe, enjoys greater and privileged rights.
In Vojvodina there is a large Slovak minority which for more than 200 years has retained traditions that many of us in Slovakia have now forgotten. Mr President, I have learned that the Hungarian minority in Vojvodina, which is smaller than the Slovak minority, is to receive a special statute enabling it to enjoy the rights of a Member State.
I am asking, therefore, for the European Union to ensure equality not only of obligations but also of rights in order that members of the Slovak minority living in the Vojvodina may enjoy the same rights as their fellow citizens of Hungarian nationality.
(EL) Mr President, a bullet fired by a policeman which killed a fifteen-year-old boy was the cause of the events which have taken place in Athens over recent days. The death of this boy was without doubt a tragedy which saddened us all. However, this incident alone cannot explain the extreme events which followed. I fear that we are facing a phenomenon which threatens to get completely out of control, and not just in Greece, because the young generation sees a dismal future for itself, with insurmountable obstacles. Similar events have also occurred in other European capitals. No one underestimates the seriousness of these events. However, in Greece's case, it was highly exaggerated, primarily by those who published articles and made negative comments predicting that the organisation of the Olympic Games in Athens would be a failure and, when they were a success, then had to apologise publicly. I am sure that everyone has understood what is happening.
(EL) Mr President, since Saturday 6 December, when we started to mourn the needless loss of a young student, the attention of Europe has been on Greece. The fatal bullet set off demonstrations by young people throughout the country which were unprecedented in Greece. Young people lost their temper and tried, in their own way, to tell us that they have no desire to live in a venal society and that they refuse to accept that knowledge is a commodity and that insecurity, competition and greed have no place in their vision of the future.
Let us be honest, what young people are contesting today is the sovereign model of inhumane development which deconstructs the welfare state, which turns the rule of law into a police state, which alienates, estranges and leads to mutual extermination. We must not be indifferent to and, more importantly, we must not underestimate the harrowing screams of our young people. The solution lies not in repression; it lies in a change of attitude, a change of policy. We owe it to the young generation; we owe it to the memory of Alexander, the boy who suffered this needless death.
- (PL) Mr President, the tragic death of a Polish citizen, Robert Dziekoński, at Vancouver airport last year had a profound impact on public opinion in Poland and in Canada. By chance, the events were recorded on film. The recording shows that Robert Dziekoński's death was the result of brutal action by the Canadian police, who made needless use of an electric stun gun against a totally exhausted individual in need of assistance. We were amazed to learn recently that a Canadian court has ruled the police officers will not be held responsible for their action in any way.
In my own name, on behalf of my fellow Member Mr Wojciechowski and conveying the wishes of many people in Poland and in Canada, I appeal to the President of this House to call on the Canadian authorities to provide accurate information concerning the circumstances surrounding the death of a Polish citizen. This person was of course also a citizen of the European Union.
(IT) Mr President, ladies and gentlemen, the word from the United States is that they are genuinely considering nationalising the big automobile groups in order to tackle the crisis facing the industry. As always in the US, at certain times ideologies are laid aside, including the doctrine of laissez-faire, and very practical steps are taken.
Europe cannot just sit by and watch while the motor industry is in crisis. Of course it is important to pass the new emissions regulation, it is right that the Commission should say that the environment and innovation should guide the measures to address the crisis and that the motor industry should be cited in this, but that is not enough. I would ask you to consider, Mr President, and also the Council and the Commission for their part, whether what we need is in fact a truly extraordinary plan to take immediate action, before the dismissals and redundancies proliferate; they are already numerous in Italy, in my country, and are hitting large groups, from Eaton to Fiat itself.
(DE) Mr President, it is significant that the plenary session of the European Parliament has not been told what the Vienna Regional Criminal Court decided some time ago. This Court requested the extradition - that is, the waiver of immunity - of Mr Hannes Swoboda MEP. This case has been publicised in the media, and we are talking about a punishment of up to one year. Yet here in Parliament we are told nothing about it.
In my case, however, things were quite different. Scarcely had such a request been made when you, Mr President, read it out here, to the jubilation of a wide range of Members. Yet you did not inform Parliament, Mr President, that no legal proceedings of any kind ensued, that the judge shelved the matter, that the decision by the instances was unanimous, or that the waiver of immunity was by no means appropriate.
This is not what I call democracy, Mr Pöttering.
Mr Martin, since you are constantly lecturing me, I should like to point out that, if we were to follow the d'Hondt system - that is, to proceed quite fairly - you would not have even been given the floor.
(EL) Mr President, if we want to project the importance of the European Union, which is over fifty years old, we must highlight the fact that it has abolished war and that we live in a time of peace. However, we can see that this peace is being jeopardised by other enemies and one major enemy is violence. That is why we must turn our attention to violence and counter it with a culture of love, a culture of solidarity.
I think that we have forgotten to highlight the power of the support of one human being for another and to guide people, especially young people, towards the prospect of knowledge, innovation and culture. If we advise young people to express their views violently, then we must fear for the European Union.
(EL) Mr President, I should like from this tribune to express my indignation and distress at the murder of a fifteen-year-old boy by a policeman in Athens. This incident was the cause of the events which have rocked Greece over recent days. Greece is in the midst of a social explosion with general unrest in numerous towns. The people in the streets, mainly students and pupils and the unemployed and underpaid, are voicing the crisis in a society which feels that it has no prospects. Anger, indignation and protest have met with explosive results. In the face of this situation, a weak outgoing government, the New Democracy government, has let things get out of control, with the result that there has been no state for days.
The roots of these events are complicated and run deep: the outbreak of civil unrest is the result of the unceasing increase in inequality. It is the result of a neoliberal policy which is creating more and more poverty, marginalisation and exclusion, with the result that social cohesion is in jeopardy and we are heading towards extreme events such as those we are currently witnessing. In condemning violence, we must listen carefully to the protest being voiced in Greece, to which we must then give specific and honest answers.
(SL) The Italian state is once again exerting heavy-handed pressure on its Slovenian minority, by cutting resources for minority education and culture, which are the prerequisites for the survival of any minority.
However, the incident which occurred in the Slovenian school in Barkovlje near Trieste on Tuesday this week was also an attempt to terrorise the headmistress, the teachers, the children and their parents. The appearance of the Carabinieri at the school was intolerable. The Carabinieri have no business searching a school. This is like something out of the fascist era. Meanwhile, hundreds of establishments in Trieste display Chinese signs and lettering, and that does not seem to bother anyone. And yet, by contrast, Slovenian symbols on a Slovenian school do bother some Italian politicians, and they bother the Italian authorities, who even ordered a search and the presence of the Carabinieri.
These are neither European nor Slovenian standards of behaviour. This is pressurising and is an intolerable disgrace, Mr President.
(HU) It was a marvellous feeling for all of us a year ago when the European Union's expansion reached a new stage: the elimination of the Schengen borders over a very large area, adding new members to the Schengen community. One year has gone by. Its advantages are now enjoyed by many. But disadvantages have also appeared, disadvantages that suggest some people are more interested in isolation. Roads where automobiles could pass are artificially closed with traffic signs or by the placement of flower planters. Mr President, it would be very good if each and every European citizen realised that free movement is our common treasure and must not be limited by any interests, as is the case for instance near Sátoraljaújhely.
(RO) Thank you, Mr President. I am pleased that Commissioner Špidla is also in the hall. The European Union is based on the four fundamental freedoms involving the movement of goods, services, capital and people.
On 1 January 2009 it will be two years since Romania and Bulgaria joined the EU. The accession treaty signed by both countries in 2005 gives Member States the opportunity to put in place on a bilateral basis barriers preventing the free movement of Romanian and Bulgarian workers for a minimum period of two and a maximum period of seven years. Some Member States have already abolished these barriers even before 2009, while others have announced that they are going to retain these barriers for internal political reasons.
I believe that at this time of financial and economic crisis, the abolition of these barriers has become an urgent necessity. Abolishing the barriers put up against the free movement of Romanian and Bulgarian workers signals respect for European principles and values. It also signals respect for the European Union's fundamental treaties. I am therefore calling for the abolition of the barriers that exist preventing the free movement of Romanian and Bulgarian workers. Thank you.
- (CS) Ladies and gentlemen, in recent years a delegation from the European Parliament has been visiting the future holder of the presidency. This is a good thing and I applaud it. What I do not like is the lack of tact shown at the appearance of the delegation in Prague Castle. We all know that the chief methods used by Mr Cohn-Bendit to raise his profile are provocation and insolence. It troubles me that on this occasion in Prague the President of our Parliament joined in with him. You have disappointed me and I feel I must revise my good opinion of you. You lack the humility and patience required to listen to an opinion you do not share. I often disagree with the opinions of the President of the Czech Republic, but I do not express my views in such an insolent manner as you allowed a member of your delegation to do. I therefore expect an official apology and not the usual arrogant retort.
Mr Kohlíček, if you had been there, you would not have spoken as you have just done.
Mr President, an Italian colleague mentioned the extent of food waste in Italy as being a big problem, and certainly the issue of food waste and surplus food going back into the food chain is a problem which hit Ireland in the last seven days. It showed that if we do not have proper controls over every aspect of the food chain, not just from farm to fork but from fork back to farm, we can have huge problems.
The cost to the Irish state is EUR 180 million, and we are grateful for EU solidarity in relation to the availability of a private storage aid scheme, but we need to know what exactly went wrong in the food chain in Ireland which allowed an ingredient with dioxins in it to be fed to animals.
We are grateful that the problem has been resolved, but we need to know how it happened so that we can prevent it from happening in future. If we cannot control what is going into the animal feed chain in terms of food or surplus waste, then we will have to stop it. We need to control home mixing and we need country of origin labelling to guarantee to our consumers the meats they are eating.
(IT) Mr President, ladies and gentlemen, in future memory, this time, if it is recalled, will be seen as a time of genetic change in that Parliament and that European Union, Mr President, that back in 1985 you knew well and helped to shape: the European homeland versus the ruinous illusion of the old Europe of homelands.
Today, every day, we are moving in that direction. Only yesterday, and the day before, at the Council there were calls for the Europe from the Atlantic to the Urals, the old nationalist memory, not a pro-European one. The Europe of Coudenhove-Kalergi, of Winston Churchill, of our forefathers who gave their name to our Parliament. They were in favour of a United States of Europe, today all we do is talk of partnership to all those who actually want membership, who want to be part of Europe. I believe that we are consigning them all - look at the Mediterranean - to a fate that is surely dangerous and will surely be a blow to the pro-Europeans and democrats in those countries.
(EL) Mr President, I should like to speak about the regulation on plant protection products. I trust that everyone will agree that the careless use of pesticides is dangerous both for man and the environment. However, I also trust that everyone accepts that the use of pesticides has allowed the mass production of food and the people to be fed. As such, plant protection products are needed, but we need to use them properly.
However, I am afraid that the new regulation raises numerous questions and numerous fears. European farmers are worried that only applying restrictions to them will oust them from production and that they will not be able to produce on competitive terms. Then consumers really will have to worry, because third country products are of dubious quality. Finally, in third countries, in which production methods are uncontrolled, we shall have huge inroads into and massive destruction of the environment. This being so, I trust that we shall pay particular attention to this issue, because there is a possibility that we shall do more harm than good. We need to look at this issue very attentively, knowing the real facts.
- (PL) Mr President, we all know that the positions of court jester and clown existed in times gone by. It was the duty and privilege of these persons to entertain their lord, even if they offended the rest of those present in so doing. A jester was asked to leave, however, if a lord wished to discuss serious matters.
I would like to pose the following question to our President. Mr Pöttering, do you intend to revive this old custom, slightly amended, in the European Parliament? Will it be acceptable for politicians who used to be red in hue and are now tinted green to insult national leaders, claiming to act on behalf of this House, and for them to do so in the presence of its President? That is what actually happened in the Czech Republic in relation to President Klaus. As Members of the European Parliament we should be demonstrating how democracy ought to be understood. We should be giving an example of respect for the law and for the leaders of Member States of the Union. Are the Members of this House to be represented instead by people who once upon a time enthused about democracy and now treat it with contempt? Nobody is venturing to reprimand or silence them.
This situation should not be allowed to continue. An apology is due to President Klaus for the events that occurred in Prague during that visit by a delegation from this House. I call for such an apology to be issued.
(EL) Mr President, Greek society abhors violence and that is precisely why it was so shocked by the murder of a fifteen-year-old boy by a policeman. It caused young people to take to the streets in peaceful protest because it was the spark that ignited a fire and brought other impasses to the fore: scandals, inequalities, inflation, unemployment, nepotism, corruption and a lack of rule of law. The Court of Justice of the European Communities has often condemned the Greek authorities over recent years for displays of excessive violence and high-handedness, which have gone unpunished. I call, Mr President, on you and on all wings of Parliament to do as the Greek parliament did in memory of this fifteen-year-old boy and for the European Parliament, as the guardian of human dignity and human rights, to observe one minute's silence now in memory of the young, fifteen-year-old boy who was murdered in Athens a week ago.
- (SK) Last week we commemorated the 60th anniversary of the Universal Declaration of Human Rights, which was adopted under a resolution of the UN General Assembly on 10 December 1948.
The opposition in Belarus has attempted through a series of protests on the occasion of Human rights Day to draw attention to the violation of human rights in their country. Activists in Minsk marched in imitation prison clothing and carried placards bearing the slogan 'I am a political prisoner'. At another location activists handed out to passers-by the text of the declaration and in the west of the country in the town of Grodno a demonstration took place. The Lukašenko regime responded to all opposition events by arresting the activists.
It is paradoxical that Belarus has signed a commitment to guarantee the human rights of its citizens. It is unacceptable for the international community that a signatory country forbids the dissemination of the actual text of the declaration.
- (PL) Mr President, the idea of establishing a House of European History was put forward at a meeting of the Committee on Culture and Education a few months ago. No documents were tabled at the time, however. In addition, there was insufficient time for discussion. Nonetheless, Members expressed concerns about the idea itself.
I now have before me the basic premises relating to the House of European History, and I have to say that I am shocked at the quality of the work. It contains historical errors, such as dating the origin of Christianity in the fourth century of the present era. Furthermore, certain events are given undue prominence in the text, whilst others are totally overlooked. This is particularly true of the period of the Second World War and also of the most recent two decades. It would seem that an attempt has been made to deliberately misrepresent the history of Europe. The European Parliament should not sign up to such a dubious venture, nor should it provide any funding for it.
Mr President, the outcome of the Council meeting in Brussels last week and the conclusions of the UN Climate Change Conference in Poznań have been positively welcomed by many MEPs in the European Parliament. For ordinary citizens, it is difficult to understand what it means to buy or sell pollution allowances for CO2 or what the risks of carbon leakage are. However, what they have to understand is that Europe has become the champion in dealing with climate change and will continue to be so for the future.
Romania and other eastern European Member States welcome the offer to receive more free CO2 emission permits, as well as the new compromise to increase the size of the Solidarity Fund. In this way, industries such as cement, chemicals and glass will not have to delocalise their factories, jobs and CO2 emissions to other parts of the world. I look forward to tomorrow's plenary debate on the whole package and thank all the rapporteurs and MEPs involved.
(PT) I should like to take this opportunity at the beginning of the European Parliament's part-session to express our utmost solidarity with the railway workers who are suffering repression at the hands of the Board of Directors of the Portuguese rail operator, Caminhos-de-Ferro Portugueses (CP).
Nine railway workers have been subjected to unacceptable disciplinary proceedings for dismissal, prompted by CP's Board of Directors, for having participated in a strike picket complying with the law. The same has happened to another three workers from the rail infrastructure operator, REFER.
We must express our indignation at this attitude and demand an immediate end to these proceedings and respect for democratic legality, workers' rights and trade union freedom.
Mr President, I welcome the entry into force of the UN Convention on the Rights of Persons with Disabilities on 2 December 2008. The European Community is a co-signatory of this Convention. It provides protection for 50 million EU citizens with disabilities, such as amputees.
However, Ireland is one of the Member States in the European Union where a person who loses a limb has to fund, from his or her own resources or by insurance, the purchase of a prosthetic replacement.
Despite the entry into force of the Convention, the Irish Government made no provision in the recent budget for aiding amputees in funding prosthetic replacements. I condemn this careless disregard for people with such a serious disability, and I call on the Commission to draw up guidelines so that Member States are obliged to provide adequate funding for such persons with disabilities.
- (PL) Mr President, I should like to draw attention to a somewhat unusual situation that has arisen in my country, Poland.
In relation to the European Parliament and in particular to elections to this House, Polish law states unequivocally that any changes to the electoral statute must be tabled six months before an election. The Polish Government was late in submitting changes to the electoral statute for the European Parliament, however. One of these changes concerns reducing the number of Polish MEPs.
As a result, the new electoral statute providing for fewer Polish Members of this House could be challenged by the Constitutional Court. Indeed, the legality of European Parliament elections in my country, Poland, could actually be called into question. This is an extraordinary situation, unheard of in the history of the European Parliament. Unfortunately, responsibility for it lies with the Polish Government.
(PT) The problem of unemployment, the curse of precarious and poorly paid work and the drama of late payment of wages are growing in northern Portugal and threatening increasing numbers of workers.
I would mention two examples: the media have reported that 51 Portuguese construction workers from the area of Marco de Canavezes have today gone to protest at a company in Galicia, Spain, which has not paid them two months' wages and holiday pay. These workers have also not yet received any unemployment benefit. Meanwhile, at the semiconductor company Quimonda in Vila do Conde, Portugal, there is increasing concern about the future of its 2 000 workers, given that the German parent company is announcing job cuts, although it is not known which companies will be affected. It is therefore vital to develop an urgent response to these problems and to ensure that the Community measures recently adopted do not ignore the ordeals of workers and their families.
Mr President, I understand that a meeting took place last week between the heads of the political groups and Mr Václav Klaus, the President of the Czech Republic. It has been widely reported that, at that meeting, several of our colleagues, in particular Mr Daniel Cohn-Bendit, addressed the President of the Czech Republic in insolent, insulting and intolerant terms, in such a way as to bring this House into disrepute. I greatly regret the fact that our President of this Parliament, who was at the meeting, failed to rein them in and bring them to order.
Earlier today he said that if we had been there we might have heard it differently. However, if he believes he has been misreported, he should come to this House and tell us how and why.
I should like to request that the President of our Parliament write to President Klaus and apologise on behalf of Parliament for this disgraceful behaviour.
Mr President, as Chairman of the European Parliament observer mission to the December general election in Bangladesh, I wish to express my thanks to the presidency for allowing the mission to take place. The previous chairman, who declined to go - Mr Robert Evans from the Socialist Group - tried at the last minute to have the trip cancelled, claiming the list of participants was not sufficiently balanced politically or by nationality. Well, there are still places if additional Members wish to participate, and I would welcome that.
I am delighted that the presidency had the good sense to stop this occurring. To have cancelled the mission would have sent all the wrong signals to Bangladesh - and the Bangladeshi community I represent in London - which is bravely seeking to strengthen its fragile secular democracy after two years of quasi-military rule.
Bangladesh is a vital country strategically in an unstable region, increasingly threatened by Islamist terrorism, a fact that the chairman of Parliament's South Asia Delegation, Mr Evans, knows very well. Bangladesh deserves our encouragement as it seeks a democratic future. If we claim to be democrats ourselves, we should do all we can to support Bangladesh in this endeavour.
Ladies and gentlemen, it is past six o'clock. In line with the agenda, we shall close this item and move on to the next.